Citation Nr: 1808147	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction, associated with Schizophrenic disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for Hepatitis C, claimed as cirrhosis.

3.  Whether new and material evidence has been received to reopen the claim of service connection for error refraction and conjunctivitis.

4.  Entitlement to service connection for open angle glaucoma suspect, to include as due to diabetes.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and based on housebound status.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of April 2014, July 2015, and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction over the appeal is now with the RO in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue(s) of service connection for open angle glaucoma suspect is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not manifested by both loss of erectile power and penile deformity.

2.  In August 2009, service connection for Hepatitis C was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

3.  The evidence added to the record since the August 2009 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for Hepatitis C.  

4.  In January 1983 and August 2009, service connection for an eye disorder was again denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of those decisions.  

5.  Evidence received since the last final denial does not include information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was a basis of the previous denial.

6.  The Veteran's diabetes is not related to service.

7.  Based solely on his service-connected disabilities, the Veteran does not require the assistance of another person in meeting his daily needs such as eating, dressing, and walking; nor do his service-connected disabilities prevent him from being able to protect himself from the hazards and dangers of his daily environment.

8.  The Veteran does not meet the schedular requirements for SMC housebound benefits and does not need SMC housebound benefits as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction, associated with Schizophrenic disorder, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 (2017).

2.  The August 2009 decision that denied the Veteran's claim for entitlement to service connection for Hepatitis C is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  As the evidence received subsequent to the August 2009 decision is not new and material, the requirements to reopen the claim for entitlement to service connection for Hepatitis C, have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

4.  The January 1983 Board decision and the August 2009 decision that denied the Veteran's claim for entitlement to service connection for an eye disorder are final.  38 U.S.C. §§ 7103, 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2017).

5.  As the evidence received subsequent to the August 2009 decision is not new and material, the requirements to reopen the claim for entitlement to service connection for error refraction and conjunctivitis, have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

6.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  The criteria for SMC by reason of the need for regular aid and attendance of another person or by being housebound have not been met.  38 U.S.C. §§ 1114, 1502, 1521, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

With regards to the Veteran's new and material evidence claims, the Board acknowledges that the Veteran was not provided with a VA examination for Hepatitis C or an examination for the Veteran's open angle glaucoma suspect.  However, VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished).  As such, the duty to provide an examination has not yet been triggered and the record is complete for the Board to rely upon in adjudicating the new and material evidence claim.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently assigned an initial noncompensable rating for his erectile dysfunction, which is related to his Schizophrenic disorder.  Additionally, he separately receives special monthly compensation (SMC) for loss of use of a creative organ.  He now contends that his disability has worsened.  

The rating criteria provide that a 20 percent evaluation is assignable for deformity of the penis with loss of erectile power.  This rating is the maximum assignable under 38 C.F.R. § 4.115b, DC 7522 (2017).  Where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2017).  During a June 2015 VA examination, the Veteran reported normal anatomy with no penile deformity or abnormality.  Given the absence of any assertions or medical evidence of a deformed penis, the weight of the evidence is therefore against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  

In considering the appropriate disability rating for the Veteran's erectile dysfunction, the Board has considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's erectile dysfunction has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which erectile dysfunction is evaluated.

In this instance, the Board acknowledges that the Veteran's erectile dysfunction has worsened in severity as he is no longer able to have adequate erections as to have sexual relations with his wife.  He has medication, but it no longer helps.  Nonetheless, the Board notes that the Veteran is already receiving special monthly compensation to recognize the loss of use of his creative organ.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran has previously filed claims for and has been denied service connection for Hepatitis C and an eye disorder.  Based on the additional evidence added to the record since the previous denials, the Board finds that new and material evidence has not been added to the record with regards to both claims.

The Veteran's claim for Hepatitis C was denied in an August 2009 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran had Hepatitis C in service or that his Hepatitis C, which was diagnosed in 2005, has any relationship to service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, additional treatment records have been added to the record.  However, the records only serve to confirm his current Hepatitis C diagnosis.  As the additional records are cumulative of the evidence already in the record, the Board finds that they are not new.  Additionally, the new records fail to demonstrate the disorder's existence in service or relationship with service.  Therefore, the Board finds that reopening the Veteran's Hepatitis C claim is not warranted at this time.

The Veteran's claim for an eye disorder was denied in a January 1983 Board decision and in an August 2009 rating decision, the latter of which constitutes the last final denial.  A review of the decisions reveals that at the time, VA declined to grant service connection for refractive error as it is a developmental anomaly that cannot be the basis of an award of VA benefits.  VA declined to grant service connection for conjunctivitis, which was found during an examination, as chronic conjunctivitis was not shown to be present during service.  He did not appeal the latter decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, additional treatment records have been added to the record.  The records only mention his previous eye diagnoses rather than demonstrate their existence in service or suggest a relationship with service.  The existence of an eye disorder in service or a relationship of an eye disorder with service has not been shown.  Therefore, the Board finds that reopening the Veteran's claim for service connection for error refraction and conjunctivitis is not warranted at this time.

Therefore, as no evidence that is both "new" and "material" has been submitted, the claims are not reopened.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

The Veteran has filed a service connection claim for type 2 diabetes mellitus.  However, the Board finds that service connection is not warranted.

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to diabetes.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to diabetes.  

In fact, the post-service evidence does not reflect symptoms related to diabetes for many years after the Veteran left active duty service.  In March 2014, the Veteran was first diagnosed with diabetes.  The Board emphasizes that because the Veteran left active service in 1980, it was not until approximately 34 years later that he was first diagnosed with diabetes.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as diabetes, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this instance, the Veteran has requested service connection for diabetes, but has not actually asserted that he has had diabetes since military service.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

The Board notes that there are no treatment records establishing that the Veteran's diabetes is related to active duty, nor has any physician asserted that such a relationship exists.  Without any basis to suggest that the Veteran's diabetes is related to military service, the Board finds that the weight of the competent evidence does not attribute the diabetes to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Aid and Attendance

The Veteran asserts that he is entitled to SMC based on aid and attendance as a result of his service-connected disabilities.  The Veteran receives a total rating for his schizophrenic disorder and noncompensable ratings for residual head trauma and erectile dysfunction.  There are no assertions that the latter two disabilities affect his need for SMC benefits.

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance based on service-connected disabilities.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2017).  See also 38 C.F.R. § 3.351(b), (c) (2017).

The criteria to be considered in establishing a factual need for aid and attendance include:
* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or, 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352(a).

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

In this case, the evidence does not indicate that SMC is warranted based on the need for aid and attendance.  According to a July 2013 VA examination, the Veteran is able to feed himself and prepare his own meals.  No assistance is need for bathing or other hygiene needs.  He is not legally blind and has perfect corrected vision.  He also does not require nursing home care.  The Board also notes that he has no special prosthetic or orthopedic appliances.  Although the Board acknowledges that the Veteran requires assistance with managing medication and financial affairs, these attributes alone do not make him so incapacitated as to need regular assistance to protect himself from hazards or dangers incident to his daily environment.  In fact, the examiner specifically noted that the Veteran was alert, active, and oriented during the VA examination.  The Board also notes that even though the examiner noted the Veteran's limitation of motion due to degenerative disease and intermittent disorientation associated with hepatic encephalopathy, neither disorder can be considered as the basis for SMC as both disorders are not service-connected.  

The Veteran continues to be mostly independent in his activities of daily living and his service-connected disabilities do not require him to stay at home.  The critical requirement in 38 U.S.C. § 1114(l) is that the aid and attendance must be necessary as the result of a service-connected disability or disabilities.  The Board understands that the Veteran has a debilitating disability, for which he has been granted a total rating.  However, as the Veteran's service-connected disabilities would not necessitate aid and attendance, the Board must deny his claim.

Housebound

If not in need of regular aid and attendance, a veteran may also be entitled to special monthly compensation for housebound benefits if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either: 
* Has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or 
* Is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 
See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i) (2017).

While the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that combined ratings to satisfy the second requirement but not the first).  Moreover, in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  38 U.S.C. § 1114(s).

The Board determines that the requirements for SMC based on housebound status have not been met.  The Veteran is service-connected for three disabilities, only one of which is compensable - Schizophrenic disorder.  He is rated at 100 percent for his disorder.  In order to be eligible for SMC housebound, the Veteran must be assigned a total disability rating with another 60 percent rating.  See 38 U.S.C. § 1114(s).  As the Veteran has been assigned a total disability rating, but not another 60 percent rating, his claim for SMC housebound benefits must be denied on a schedular basis.

Alternatively, the Veteran could demonstrate that he is permanently housebound due to service-connected disabilities.  However, for the reasons explained in the Aid and Attendance analysis above, the Veteran is not considered to be permanently housebound due to his service-connected disabilities for VA disability purposes.  

The Board has also considered the Veteran's statements regarding the severity of his symptoms as to warrant SMC for aid and attendance or based on housebound status.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities or render an opinion as to their effect on his activities of daily living.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities and his ability to live independently has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  As the weight of the evidence is against his claim for entitlement to SMC, the appeal is denied.


ORDER

An initial compensable rating for erectile dysfunction, associated with Schizophrenic disorder, is denied.

The August 2009 decision that denied the Veteran's claim for entitlement to service connection for Hepatitis C is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

New and material having not been submitted, the application to reopen a previously denied claim for entitlement to service connection for Hepatitis C is denied, and the claim is not reopened.

New and material having not been submitted, the application to reopen a previously denied claim for entitlement to service connection for error refraction and conjunctivitis, is denied, and the claim is not reopened.

Service connection for diabetes mellitus, type II, is denied.

SMC by reason of the need for regular aid and attendance of another person or by being housebound is denied.


REMAND

In April 2014, the Veteran filed a claim for secondary service connection for a bilateral eye condition secondary to diabetes.  Medical records indicate that the Veteran is referring to his diagnosis of open angle glaucoma suspect.

In an August 2015 rating decision, the RO adjudicated the Veteran's glaucoma claim on its merits.  The Veteran filed a Notice of Disagreement with the RO's decision to deny the claim.  The RO provided a Statement of the Case in December 2015 that combined the Veteran's glaucoma claim with his other claims for conjunctivitis and a refractive error.  Importantly, the other claims, both of which had previously been the subject of last final denials, require new and material evidence to reopen the claims.  However, the new glaucoma claim does not require new and material evidence.  

Therefore, the glaucoma claim must be remanded to the RO for issuance of a new Statement of the Case for consideration of the claim on its merits, without the need for new and material evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Reevaluate the issue of entitlement to service connection for glaucoma on the merits, to include as due to diabetes.  
If the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for residuals of a head injury and a cervical spine disorder, and the claims file should be returned to the Board for further appellate consideration.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


